DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the RCE filed on 06/29/2022.
Claims 1-12 are currently pending in this application. Claims 1, 2, 5, 7, 10 and 12 have been amended.
No new IDS has been filed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/16/2022 has been entered.

Response to Arguments
Regarding the previous 112(b) rejections, the applicants have amended claims 1 and 12, and argued, in page 8 of the remarks, that “the term predefined relationship may be broad, but not indefinite … in paragraph [0084] of the originally filed specification, the scope of a predefined relationship or certain relationship is clearly defined. Further dependent claim 2 further define this term … giving claims their broadest reasonable construction in light of the specification …”.
Examiner respectfully disagrees with the arguments.
As the applicants noted/admitted, the par. 0084 of the specification clarifies the term “a predefined relationship” (e.g., the vehicles having a certain relationship mean vehicles in the same vehicle family or vehicles having the same types of ECUs, which transmit frames having the same ID as an attack frame, etc.). However, the information needed for the clarification (e.g., having a same vehicle family or have transmission of same frame ID) is not in the claim. Please note that although the claims are interpreted in light of the specification, limitations for the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Moreover, if “the mobility entities to be alerted” are any mobility entities with a predefined relationship of the same configuration as the brand name, Toyota, there will be alerted to all Toyota automobiles all over the world, which causes a need for a clarification of the world-wide alert mechanism. See the 112(b) rejections section below for detail.
The applicants, in page 9 of the remarks, also argued that claims 5, 7 and 10 have been amended to address the alleged deficiency. However, the currently amended claims cause the updated rejections – see the 112(b) rejections section below for detail.

Regarding the 102 rejections, the applicants amended the claims 1 and 12 to include “… which mobility entities, other than the single mobility entity, to be alerted, that have a predefined relationship with the single mobility entity, in accordance with the assessed anomaly level” and have, in pages 10-11 of the remarks, argued that “… Kargupta fails to anticipate the features ‘assessing, by the computer, based on information … deciding which mobility entity, other than …”.
The applicants’ this argument is not persuasive.
As the applicants noted, Kargupta teaches, in columns 7 and 14, deciding which mobility entities (e.g., different vehicles of the entire fleet via the MineFleet server or the driver onboard the vehicle) to be alerted (e.g., statistics about the different test failures) in accordance with the assessed anomaly level (e.g., the outliner score or the vehicle health score or the anomalous nature)]. Although Kargupta teaches the remote control-center module supporting anomaly detection across the entire/subset of vehicles in a fleet to alert management module – see col. 6, and the MineFleet Fault Code including a health score of the vehicle is sent to the server – see col. 14, the teaching of the reference by Addepalli is added, for a purpose of a compact prosecution, to show the obviousness of the amended/argued limitations – see the 103 rejections section below for detail.

The applicants’ arguments, for the claims 12 (and dependent claims) with the rejections regarding similar limitations of above responded limitations of the claim 1, are not persuasive and the response for these arguments are similar with the response above.

Thus, the applicants’ arguments are not persuasive. Please see amended rejections below for the amended claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 1-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claims 1 and 12 recite:
“… on-board network of a single mobility entity … frames received … one or multiple mobility entities … deciding which mobility entities, other than the single mobility entity, to be alerted …”. However, it is not clear whether the plurality of mobility entities (e.g., which mobility entities) to be alerted is the same as “the one mobility entity with multiple frames” of line 7 or else because the one or multiple mobility entities have a predefined relationship (using information of them in accessing the anomaly level) with the single mobility entity, but the one mobility entity cannot be a plurality of mobility entities (e.g., unclear boundary of the limitations). Note: if “the mobility entities to be alerted” are any mobility entities with a predefined relationship of the same configuration as the brand name, Toyota, there will be alerted to all Toyota automobiles all over the world, which causes a capability issue. 
Claims 2-11 depend from the claim 1, and are analyzed and rejected accordingly.

Claim 7 recites “… when a same anomaly as an anomaly related to the frame is already occurring in the one or multiple mobility entities other than the single mobility entity having a same configuration of the one-board network as the single mobility entity …”, however, it is not clear (1) how an anomaly is “the same anomaly as an anomaly related to the frame” can be defined (e.g., the anomaly included in the frame or it is not clear to define a boundary of the claimed limitation); (2) that the meaning of the limitation, “the single mobility entity having a same configuration of the on-board network as the single mobility entity”.
Claim 11 recites “… controlling the transmission of the transmission information …”, however, the limitation, “the transmission of the transmission information” has an antecedent basis issue (e.g., not defining a transmission of a transmission information before).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4, 6 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kargupta (US 8,478,514 B2), in view of Addepalli et al. (US 8,989,954 B1).

As per claim 1, Kargupta teaches a security processing method, executed by a computer, for counteracting an anomalous frame transmitted on an on-board network of a single mobility entity, the on-board network of the single mobility entity joining multiple electronic control units installed inside the single mobility entity that perform a communication of a frame inside the single mobility entity [see col. 5, lines 55-67; col. 6, lines 1-3; col. 7, lines 27-52; col. 8, lines 16-39 of Kargupta], the security processing method comprising:
assessing, by the computer, based on information about multiple frames received on one or multiple on-board networks of one or multiple mobility entities and information about the frame received on the on-board network of the single mobility entity after receiving the multiple frames, an anomaly level of the frame received on the on-board network of the single mobility entity, the anomaly level of the received frame is a degree to which said received frame is considered to be anomalous [fig. 5; col. 7, lines 16-38; col. 8, lines 57-67; col. 10, lines 60-67; col. 11, lines 1-10 of Kargupta teaches assessing, by the computer, an anomaly level (e.g., the outliner score of the anomalous nature) of the frame received on the on-board network of the single mobility entity based on information about multiple frames received on one or multiple on-board networks of one or multiple mobility entities (e.g., the vehicles in the fleet) and information about the frame received on the on-board network of the single mobility entity after receiving the multiple frames (e.g., by benchmarking a vehicle or any of its particular sub-system with respect to another vehicle), wherein the anomaly level of the received frame is a degree to which said received frame is considered to be anomalous (e.g., the outliner score is based on the anomalous nature of the received data)] – 
please note that the term, “a frame” is interpreted as “a message” or “a bit of data, which is sent by a sender, to a recipient”. Kargupta clearly teaches utilizing to detect anomalies that works by assigning outlier scores to the network traffic based on their anomalous nature – see cols. 10 and 11. 
Moreover, Kargupta also teaches that MineFleet Algorithm Generation and Management Engine is in charge of selecting and managing the algorithms that runs both onboard the vehicle and at the server. The methodology can be summarized as (1) evaluate the performance and health-condition of the vehicle, (2) compare/benchmark the behavior of the vehicle with respect to other similar vehicles in the fleet, and (3) generate a prescription and a schedule for the appropriate algorithms based on the available monitoring algorithms with uses the tests of science-based domain knowledge-intensive tests and data driven predictive modeling/anomaly detection techniques. The MineFleet will make use of several anomaly detection techniques and combine their results for computing the likelihood of health-problem. Overall health profile of the vehicle is used for assigning a health score. This information is also used for generating MineFleet Fault Codes – see figures 3, 5 and columns 7-14 of Kargupta. 
In other words, the MineFleet evaluates/assigns (or assesses) an outliner score of the anomalous nature or the vehicle health score of the received incoming data stream (or the anomalous level of the received frame) based on information about multiple data received from the vehicles of the fleet (or the one or multiple mobility entities) and the information about the data (or the data stream) received from the vehicle (or the single mobile entity);
providing a plurality of entities an alert in accordance with the assessed anomaly level [figs. 3, 5; col. 6, lines 55-67; col. 7, lines 47-55; col. 12, lines 64-67; col. 13, lines 1-11; col. 14, lines 1-16; col. 17, lines 60-66 of Kargupta teaches deciding which mobility entities (e.g., different vehicles of the entire fleet via the MineFleet server – see also col. 7 or the driver onboard the vehicle – see col. 14) to be alerted (e.g., statistics about the different test failures) in accordance with the assessed anomaly level (e.g., the outliner score or the vehicle health score or the anomalous nature)].

Although Kargupta teaches the remote control-center module supporting anomaly detection across the entire/subset of vehicles in a fleet to alert management module – see col. 6, and the MineFleet Fault Code including a health score of the vehicle is sent to the server – see col. 14, and also see the rejections of above paragraph, the teaching of the reference by Addepalli is added, for a purpose of a compact prosecution, to show the obviousness of the limitations, deciding which mobility entities, other than the single mobility entity, to be alerted, that have a predefined relationship with the single mobility entity.
Addepalli teaches a method for deciding which mobility entities, other than the single mobility entity, to be alerted, that have a predefined relationship with the single mobility entity [figs. 1, 3, 6, 7; col. 16, lines 12-14; col. 18, lines 9-29; col. 20, lines 5-33; par. 0021, lines 4-34 of Addepalli teaches deciding which mobility entities (e.g., some of the vehicles 4a-c), other than the single mobility entity (e.g., the vehicle transmitting the report), to be alerted, that have a predefined relationship (e.g., the region of influence or having the projected path) with the single mobility entity].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kargupta with the teaching of Addepalli to included deciding the related entities to be alerted because it provides the ability for vehicles to communicate in vehicular network environments in a reliable, cost-effective, and power-conscious manner - see columns 1 and 2 of Addepalli

As per claim 2, Kargupta in view of Addepalli teaches the security processing method according to Claim 1.
Although Kargupta teaches the remote control-center module supporting anomaly detection across the entire/subset of vehicles in a fleet to alert management module – see col. 6, and the MineFleet Fault Code including a health score of the vehicle is sent to the server – see col. 14, and also see the rejections of the claim 1, the teaching of the reference by Addepalli is added, for a purpose of a compact prosecution, to show the obviousness of the limitations, deciding which mobility entities, other than the single mobility entity, to be alerted, that have a predefined relationship with the single mobility entity.
Addepalli teaches a method for the mobility entities to be alerted have a same configuration of the onboard network as the single mobility entity [figs. 1, 3, 6, 7; col. 16, lines 12-14; col. 18, lines 9-29; col. 20, lines 5-33; par. 0021, lines 4-34 of Addepalli teaches the mobility entities (e.g., some of the vehicles 4a-c) to be alerted have a same configuration (e.g., having to be the region of influence or having the projected path or having authorized) of the onboard network as the single mobility entity].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kargupta with the teaching of Addepalli to included the same configuration of the related entities to be alerted because it provides the ability for vehicles to communicate in vehicular network environments in a reliable, cost-effective, and power-conscious manner - see columns 1 and 2 of Addepalli 

As per claim 3, Kargupta in view of Addepalli teaches the security processing method according to Claim 1. 
Kargupta further teaches wherein in deciding, content of transmission information to be transmitted to the single mobility entity is decided in accordance with the anomaly level assessed in the assessment; and the security processing method father comprising: transmitting the transmission information to the single mobility entity [fig. 8; col. 14, lines 1-16 of Kargupta teaches in deciding, content of transmission information (e.g., the fault codes or the overall health profile) to be transmitted to the single mobility entity (e.g., the driver onboard the vehicle) is decided in accordance with the anomaly level (e.g., the health score) assessed in the assessment; and the security processing method father comprising: transmitting the transmission information to the single mobility entity (e.g., the driver onboard the vehicle)] – see the rejections of the claim 1.

As per claim 4, Kargupta in view of Addepalli teaches the security processing method according to Claim 3. 
Kargupta further teaches wherein the information about the frame received on the on-board network of the single mobility entity includes identification information of the frame, and in the deciding, the content of the transmission information is decided in accordance with the identification information of the frame in a case in which the anomaly level of the frame assessed in the assessment indicates that the frame is anomalous [fig. 8; col. 10, lines 25-39; col. 11, lines 1-10 of Kargupta teaches the information about the frame received on the on-board network of the single mobility entity includes identification information (e.g., identifying information of the distribution regimes) of the frame, and in the deciding, the content of the transmission information (e.g., the normal characteristics and outliners) is decided in accordance with the identification information of the frame in a case in which the anomaly level (e.g., the outliner score of the anomalous nature) of the frame assessed in the assessment indicates that the frame is anomalous – see also rejections to the claim 1].
 
As per claim 6, Kargupta in view of Addepalli teaches the security processing method according to Claim 3. 
Kargupta further teaches wherein in the transmitting, a transmission time of transmission information to transmit to the single mobility entity is decided in accordance with the anomaly level assessed in the assessment, and the transmission information is transmitted to the single mobility entity at the transmission time [col. 14, lines 1-16 of Kargupta teaches wherein in the transmitting, a transmission time of transmission information to transmit to the single mobility entity (e.g., the driver onboard of the vehicle) is decided in accordance with the anomaly level (e.g., the time-critical event) assessed in the assessment, and the transmission information is transmitted to the single mobility entity at the transmission time (e.g., reporting the time-critical event)] – see also rejections to the claim 1.

As per claim 10, Kargupta in view of Addepalli teaches the security processing method according to Claim 1. 
Kargupta further teaches providing a plurality of entities to transmit transmission information in accordance with the assessed anomaly level [figs. 3, 5; col. 6, lines 55-67; col. 7, lines 47-55; col. 12, lines 64-67; col. 13, lines 1-11; col. 14, lines 1-16; col. 17, lines 60-66 of Kargupta teaches deciding which mobility entities (e.g., different vehicles of the entire fleet via the MineFleet server – see also col. 7 or the driver onboard the vehicle – see col. 14) to transmit transmission information (e.g., statistics about the different test failures) in accordance with the assessed anomaly level (e.g., the outliner score or the vehicle health score or the anomalous nature)].

Although Kargupta teaches the remote control-center module supporting anomaly detection across the entire/subset of vehicles in a fleet to alert management module – see col. 6, and the MineFleet Fault Code including a health score of the vehicle is sent to the server – see col. 14, and also see the rejections of above paragraph, the teaching of the reference by Addepalli is added, for a purpose of a compact prosecution, to show the obviousness of the limitations, deciding whether or not to transmit transmission information to the one or multiple mobility entities, that have a predefined relationship with the single mobility entity.
Addepalli teaches a method for deciding whether or not to transmit transmission information to the one or multiple mobility entities, that have a predefined relationship with the single mobility entity [figs. 1, 3, 6, 7; col. 16, lines 12-14; col. 18, lines 9-29; col. 20, lines 5-33; par. 0021, lines 4-34 of Addepalli teaches deciding whether or not to transmit transmission information to the one or multiple mobility entities (e.g., some of the vehicles 4a-c), that have a predefined relationship (e.g., the region of influence or having the projected path)  with the single mobility entity] – see also the rejections to the claim 1.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kargupta with the teaching of Addepalli to included deciding the related entities to be alerted because it provides the ability for vehicles to communicate in vehicular network environments in a reliable, cost-effective, and power-conscious manner - see columns 1 and 2 of Addepalli

As per claim 11, Kargupta in view of Addepalli teaches the security processing method according to Claim 1. 
Kargupta further teaches controlling the transmission of the transmission information by following the decision [fig. 5; col. 14, lines 1-16 of Kargupta teaches controlling the transmission of the transmission information by following the decision (for the time-critical events)].

Claim 12 is a computer claim that corresponds to the method claim 1, and is analyzed and rejected accordingly (see col. 5 of Kargupta for the components of the computer).

Allowable Subject Matter
Claims 5 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and amended to overcome the 112(b) rejections (if any) stated above. 
See the Examiner’s Note Regarding Prior-art Rejections to claims 5 and 7-9 in the previous office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAUNG T LWIN/Primary Examiner, Art Unit 2495